        Case 2:21-cv-01602-DMC Document 3 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                      No. 2:21-CV-1602-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    BOWERS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has not filed a complete application to proceed in forma pauperis,

19   along with a certified copy of his trust account statement for the six-month period immediately

20   preceding the filing of the complaint, or paid the required filing fee. See 28 U.S.C. §§ 1914(a),

21   1915(a), (a)(2). Plaintiff will be provided the opportunity to submit either a completed

22   application to proceed in forma pauperis or the appropriate filing fee. Plaintiff is warned that

23   failure to resolve the fee status of this case within the time provided may result in the dismissal of

24   this action for lack of prosecution and failure to comply with court rules and orders. See Local

25   Rule 110.

26   ///

27   ///

28   ///
                                                        1
        Case 2:21-cv-01602-DMC Document 3 Filed 09/13/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, with the required certified copy of his trust account statement, or the appropriate filing

 5   fee; and

 6                  2.      The Clerk of the Court is directed to send Plaintiff a new form Application

 7   to Proceed In Forma Pauperis By a Prisoner.

 8

 9   Dated: September 13, 2021
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
